DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments, filed March 29, 2022, have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the arguments on pages 7-11 related to 35 U.S.C. 101 rejections, and will reply in the 35 U.S.C. 101 claim rejections, below.
Regarding rejections under 35 U.S.C. 102 and 103, the Examiner acknowledges the amendment to claim 1 taken from cancelled claim 3 overcomes the previous 35 U.S.C. 102 rejection for claim 1.
The Examiner acknowledges the amendments to claims 1 and 8, the new claim 17, and the cancellation of claims 3 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-2, 4-7 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the intended use of “a method for assisting a molding condition setting”, “wherein a database is previously set”; and a method satisfies Step 1 of the analysis. 
Under the first prong of Step 2A, the claim features prominently the abstract idea, including elements of setting the molding condition, calculating a residence time, performing derivation processing assisting a molding condition setting using a database holding a plurality of oxidation induction conditions, performing derivation processing, performing assistance processing, and correcting the mold condition.  These are either mental processes or mathematical concepts, and include comparing a factor against a threshold.  Under the second prong of Step 2A, this judicial exception is not integrated into a practical application because it recites performing molding processing at the highest level of generality; no physical components, not even the controller, of this “molding machine” are cited.  The claim is interpreted as providing only a step of applying the judicial exception/abstract idea.  The claim is viewed as being “directed to” the exception because there are no other requirements in the claim except comparing and correcting calculations based on a data set. 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception; the process merely applies “correcting the molding condition” according to the determined result.
Claims 2, 4-7 and 16-17 are rejected by dependence and do not add significantly more than the judicial exception/abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742